DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/430772, filed on 06/04/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, lines 5, 6, 8, 9 and 11, recite “an input node”, “a first switch”, “a second switch”, “a third switch” and “a flying capacitor” which should be changed to “an input node of the first stage”, “a first switch of the first stage”, “a second switch of the first stage”, “a third switch of the first stage” and “a flying capacitor of the first stage” in order to recite proper antecedent basis and not confuse this components with the components of the other stages.
Claim 1, lines 14, 15, 17, 18, 20, recite “an input node”, “a first switch”, “a second switch”, “a third switch” and “a flying capacitor” which should be changed to “an input node of the second stage”, “a first switch of the second stage”, “a second switch of the second stage”, “a third switch of the second stage” and “a flying capacitor of the second stage” in order to recite proper antecedent basis and not confuse this components with the components of the other stages.
Claim 8, lines 3-8, recite “an input node”, “a first switch”, “a second switch”, “a third switch” and “a flying capacitor” which should be changed to “an input node of the first stage”, “a first switch of the first stage”, “a second switch of the first stage”, “a third switch of the first stage” and “a flying capacitor of the first stage” in order to recite proper antecedent basis and not confuse this components with the components of the other stages
Claim 8, lines 9-14, recite “an input node”, “a first switch”, “a second switch”, “a third switch” and “a flying capacitor” which should be changed to “an input node of the second stage”, “a first switch of the second stage”, “a second switch of the second stage”, “a third switch of the second stage” and “a flying capacitor of the second stage” in order to recite proper antecedent basis and not confuse this components with the components of the other stages.
Appropriate correction is required.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11005371. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11005371.
Regarding claim 1, see U.S. Patent No. 11005371 claims 1, 6 and 9.
Regarding claim 2, see U.S. Patent No. 11005371 claim 2.
Regarding claim 3, see U.S. Patent No. 11005371 claim 3.
Regarding claim 4, see U.S. Patent No. 11005371 claim 4.
Regarding claim 5, see U.S. Patent No. 11005371 claim 5.
Regarding claim 6, see U.S. Patent No. 11005371 claim 6.
Regarding claim 7, see U.S. Patent No. 11005371 claim 7.
Regarding claim 8, see U.S. Patent No. 11005371 claims 1, 6 and 9.

Allowable Subject Matter
Claims 1-8 would be allowable if a terminal disclaimer is filed or if the claims are rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the control unit is configured to deactivate a particular stage by maintaining permanently closed the first switch and the third switch of the particular stage; and maintaining permanently open the second switch of the particular stage. Claims 2-7 depend upon claim 1. 

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests deactivating or activating the first stage in dependence of the target voltage conversion ratio; and wherein deactivating a particular stage comprises maintaining permanently closed the first switch and the third switch of the particular stage; and maintaining permanently open the second switch of the particular stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2018/0026518) teaches a multi stage multi-level DC/DC step down power converter. Liu is the closest prior art reference that could be located in the search conducted. Liu teaches Liu teaches a power converter (Figure 2A which has been annotated below in order to provide a more accurate mapping of the elements found in the prior art; See Annotated Figure 2A Below) configured to convert an input voltage (Annotated Figure 2A Component Vin) at an input port (Annotated Figure 2A Component N1) to an output voltage at an output port (Annotated Figure 2A Component Nn is the output port to the load and has an output voltage); wherein the power converter comprises, a charge pump coupled to the input port of the power converter (Annotated Figure 2A Component 4S Cell); a first stage (Annotated Figure 2A Component ST1) comprising: an input node (Annotated Figure 2A Component X1); a first switch (Annotated Figure 2A Component S1) coupled to the input node of the first stage (Annotated Figure 2A Component S1 is coupled to Component X1) and to the output port of the power converter (Annotated Figure 2A Component S1 is coupled to Component Nn); a second switch (Annotated Figure 2A Component S2) coupled to the output port of the power converter (Annotated Figure 2A Component S2 is coupled to Component Nn); a third switch (Annotated Figure 2A Component S3) coupled to the second switch of the first stage (Annotated Figure 2A Component S3 is coupled to Component S2) and to a reference potential (Annotated Figure 2A Component S3 is coupled at the other end to a reference potential, ground; Paragraph 0055 “The source of the third switch M7 is connect to the common terminal, which is the negative terminal of V.sub.in, or ground”); and a flying capacitor (Annotated Figure 2A Component Cx1) coupled to the input node (Annotated Figure 2A Component Cx1 is coupled to Component X1) and to an intermediate node between the second switch and the third switch of the first stage (Annotated Figure 2A Component Cx1 is coupled to a node between Components S2 and S3); and a second stage (Annotated Figure 2A Component ST2) comprising: an input node (Annotated Figure 2A Component X2); a first switch (Annotated Figure 2A Component S4) coupled to the input node of the second stage (Annotated Figure 2A Component S4 is coupled to Component X2) and to the output port of the power converter (Annotated Figure 2A Component S4 is coupled to Component Nn through Components Nm and S1); a second switch (Annotated Figure 2A Component S5) coupled to the input node of the first stage (Annotated Figure 2A Component S5 is coupled to Component X1 through Component Nm); a third switch (Annotated Figure 2A Component S6) coupled to the second switch of the second stage (Annotated Figure 2A Component S6 is coupled to Component S5) and to the reference potential (Annotated Figure 2A Component S6 is coupled to Ground on the other end); and a flying capacitor (Annotated Figure 2A Component Cx2) coupled to the charge pump (Annotated Figure 2A Component Cx2 is coupled to Component 4S Cell through Component STn) and to an intermediate node between the second switch and the third switch of the second stage (Annotated Figure 2A Component Cx2 is coupled to a node between Components S5 and S6), and a control unit (Claim 18 Lines 11-14 “wherein the controller controls the first 3S stage such that the duty cycle is 25%; wherein the controller controls the second 3S stage such that the duty cycle is 50%”; this indicates a control unit is present) configured to determine a target voltage conversion ratio between the output voltage and the input voltage (Claim 18 Lines 15-16 “wherein an output DC voltage is one-eighth of the input DC voltage”; this indicates that a target voltage conversion ratio is set); and deactivate or activate the first stage in dependence of the target voltage conversion ratio (Activating and deactivating could mean the switching sequence of the first stage; Paragraph 0020 “wherein the controller controls the 3S switches such that the fifth and seventh switches are switched on and off together, the sixth switch is switched on and off, the fifth and seventh switches are not on when the sixth switch is on”; When the fifth and seventh switches are on could be the deactivating stage and when the sixth switch is on could be the activating stage; the fifth and seventh switches are S1 and S3 and the sixth switch is S2 with reference to the Annotated Figure 7A shown above).
    PNG
    media_image1.png
    654
    1171
    media_image1.png
    Greyscale
However, Liu lacked teaching the inductor connection to the input port and wherein the control unit is configured to deactivate a particular stage by maintaining permanently closed the first switch and the third switch of the particular stage; and maintaining permanently open the second switch of the particular stage.
Salem (US 2014/0184189) teaches an inductively assisted switch capacitor DC/DC converter. Salem is the next closest prior art reference and teaches a power converter (Figure 1D) wherein the input port (140) has an inductance coupled to the input inductor (132). Salem even when combined did not teach wherein the control unit is configured to deactivate a particular stage by maintaining permanently closed the first switch and the third switch of the particular stage; and maintaining permanently open the second switch of the particular stage.
Kesarwani (US 2017/0201177) teaches a system and method for two phase interleaved DC/DC converter. Kesarwani taught a power converter (Figure 16) comprising a control unit that controlled a first and second stage alternatingly and repeatedly. Kesarwani however did not teach wherein the control unit is configured to deactivate a particular stage by maintaining permanently closed the first switch and the third switch of the particular stage; and maintaining permanently open the second switch of the particular stage.
Webb (US 2020/0099302) teaches a zero inductor voltage converter topology with improved switch utilization. 
Rahimi (US 2020/0119635) teaches a resonant switcher capacitor DC/DC converter. 
Sandusky (US 2017/0288533) teaches an electrical circuit for voltage conversion comprising multiple stages and flying capacitors. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839